Citation Nr: 1825706	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  The Veteran died in August 2012.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veteran's Appeals on appeal from a decision issued in a December 2013 letter from the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal is with the Regional Office (RO) in Baltimore, Maryland.   

The appellant was scheduled to appear at a hearing before a Member of the Board on August 3, 2016; however, in a June 2016 statement, the appellant withdrew her request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  The Veteran died in August 2012.  His cause of death was determined to be ventricular fibrillation and anoxic encephalopathy, with no contributory causes of death.

2.  The Veteran's cause of death is etiologically linked to his service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW
 
The criteria for Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, have been met.  38 U.S.C. §§ 1110, 1310 (2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection - Cause of Death

The appellant has submitted a claim for DIC benefits, asserting that the Veteran's death was attributable to his active duty service.  

Pursuant to 38 U.S.C. § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C. § 1310  (2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom.  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b) (2017).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1) (2017). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).

The Veteran died in August 2012.  The cause of death listed on his death certificate was ventricular fibrillation.  At the time of his death, he was service connected for PTSD with a 100 percent rating.  There is no evidence that the Veteran's heart disease should have been service-connected, nor has the appellant so asserted.

The appellant, through her representative, asserts that the Veteran's PTSD contributed to his heart disease, which in turn, caused the Veteran's death.  After a review of the evidence of record, the Board determines that service connection for the cause of the Veteran's death is warranted.  Specifically, there is a causal connection between the Veteran's PTSD and his heart disease which produced death.  See 38 C.F.R. §§ 3.310; 3.312(c)(1) (2017).  In this regard, the Board relies heavily on a July 2016 medical opinion from Dr. H.S., a private physician.  Dr. S. points to medical literature, in the record with his opinion, documenting a very strong causal connection between the anger and emotion incident to PTSD and heart disease in patients of both diseases.  This literature indicates that persons with chronic emotional stress are at increased risk of arrhythmia and consequent sudden death.  While this evidence indicates that stress is not the only factor in arrhythmia, it suggests that it can play a significant role.  For example, it proffers evidence suggesting that anger increases the likelihood of developing more disorganized arrhythmias.   Indeed, the Veteran's May 2005 VA examination, upon which his grant of service connection for PTSD was based, mentions the Veteran's uncontrolled anger.  More importantly, Dr. H.S. applies the principles in the medical literature to the Veteran's case.  He opines that the Veteran's service-connected PTSD more likely than not contributed substantially and materially to the Veteran's cause of death, ventricular fibrillation.  Accordingly, based on this medical opinion, and other evidence of record, it is at least as likely as not that the Veteran's PTSD is causally connected to his ventricular fibrillation.

In view of the medical evidence of record, the Board concludes that the Veteran's heart disease is at least as likely as not caused by his PTSD.  Accordingly, service connection for the cause of the Veteran's death is warranted on this basis. 


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


